DETAILED ACTION

Claim status

This action is in response to applicant filed on 03/29/2021. Claims 1-15 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an obtaining unit adapted to: determine a dosage of the air pollutant received by the subject.
a risk calculation unit adapted to calculate a risk level based on the determined dosage of the air pollutant and the historic information
In claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an obtaining unit adapted to: determine a dosage of the air pollutant received by the subject” and “a risk calculation unit adapted to calculate a risk level based on the determined dosage of the air pollutant and the historic information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent in regards to which structure is performing said function in view of the 112(6th) interpretation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karakaya et al. (WO 2016/193049).

Regarding claim 1: Karakaya disclose a method for determining a risk level an air pollutant poses to a subject's health, the method comprising: 
determining a dosage of the air pollutant received by the subject, the dosage representing an amount of the air pollutant deposited in a portion of the subject's respiratory tract over a predetermined time period (Fig. 3, step 103, Page 11, Lines 4-11); 
obtaining historic information representative of the amount of the air pollutant cumulatively deposited in the subject's respiratory tract before the predetermined time period (Fig. 3, step 101, Page 11, Lines 3-5: measurements in step 101 can be perform before the time when step 3 is taken. If the subject has been exposed to the environment where measurement has been taken before the measurement of the dosage, the said measurement is representative of historic information of the amount of the air pollutant cumulatively deposited in the subject's respiratory tract); and 
calculating a risk level based on the determined dosage of the air pollutant and the historic information, so that the risk level represents an amount of risk to the subject's health resulting from the accumulated deposition of the air pollutant in the subject's respiratory tract (Fig. 8, Page 16, Lines 8-20).

Regarding claim 2: Karakaya disclose the method of claim 1, wherein the step of calculating a risk level based on the determined dosage of the air pollutant and the historic information comprises: 
estimating an current accumulative amount of air pollutant deposited in the subject's respiratory tract at the end of the predetermined period based on the determined dosage of the air pollutant and the historic information (Fig. 3, step 103, Page 11, Lines 4-11); and 
calculating a risk level based on the estimated current accumulated amount of air pollutant (Fig. 8, Page 16, Lines 8-20).

Regarding claim 4: Karakaya disclose the method of claim 1, wherein the step of calculating a risk level comprises: 
modelling an accumulated amount of air pollutant deposited in the respiratory tract of the subject over time using the determined dosage of the air pollutant and the historic information; and using the model to determine a risk level of the subject (Fig. 8, Page 16, Lines 8-30).

Regarding claim 12: Karakaya disclose the method of claim 1, further comprising a step of displaying the risk level to the subject (Fig. 8, step 813).

Regarding claim 13: Karakaya disclose a computer program comprising code means for implementing the method of claim 1 when said program is run on a computer (Fig. 2, Col. 7, Lines 8-22).

Regarding claim 14: Karakaya disclose A system for determining a risk level an air pollutant poses to a subject’s health, the system comprising:
an obtaining unit (Fig. 2, Col. 7, Lines 8-13) adapted to:
determine a dosage of the air pollutant received by the subject, the
dosage representing an amount of the air pollutant deposited in a portion of the subject’s respiratory tract over a predetermined time period (Fig. 3, step 103, Page 11, Lines 4-11);
obtain historic information representative of the amount of the air pollutant cumulatively deposited in the portion of the subject’s respiratory tract before the predetermined time period (Fig. 3, step 101, Page 11, Lines 3-5: measurements in step 101 can be perform before the time when step 3 is taken. If the subject has been exposed to the environment where measurement has been taken before the measurement of the dosage, the said measurement is representative of historic information of the amount of the air pollutant cumulatively deposited in the subject's respiratory tract); and
a risk calculation unit adapted to calculate a risk level based on the determined dosage of the air pollutant and the historic information, so that the risk level represents an amount of risk to the subject’s health resulting from the accumulated deposition of the air pollutant in the portion of the subject’s respiratory tract (Fig. 8, Page 16, Lines 8-30).

Regarding claim 15: Karakaya disclose the system of claim 1, wherein:
the obtaining unit is adapted to estimate an current accumulative amount of air pollutant deposited in the portion of the subject’s respiratory tract at the end of the predetermined period based on the determined dosage of the air pollutant and the historic information (Fig. 3, step 103, Page 11, Lines 4-11); and
(Fig. 8, Page 16, Lines 8-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya et al. (WO 2016/193049).

Regarding claim 3: Karakaya disclose the method of claim 1, but does not explicitly disclose wherein the step of calculating a risk level based on the determined dosage of the air pollutant and the historic information comprises:
predicting a future accumulative amount of air pollutant deposited in the portion of the subject’s respiratory tract at a future point in time, based on the determined dosage of the air  (Page 16, Lines 26-34). In other words, based on the determined dosage of the air pollutant and the historic information, a future accumulative amount of air pollutant deposited in the portion of the subject’s respiratory tract is predicted and based on that a risk level is determine in order to determine the right dose is suitable. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of predicting a future accumulative amount of air pollutant deposited in the portion of the subject’s respiratory tract at a future point in time, based on the determined dosage of the air pollutant and the historic information; and calculating a risk level based on the predicted future accumulated amount of air pollutant, to the step of calculating a risk level based on the determined dosage of the air pollutant and the historic information, as suggested by Karakaya. The motivation is to adjust the dosage in view of the deposited air pollutant hence making the treatment more effective.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. Applicant argue in substance.

Examiner respectfully disagrees: Applicant is relaying in an alternative form for “computer implemented claim limitations”. However, the claims and limitation in question referred to a system not a computer implemented method hence said alleged algorithm does not provide sufficient structure.

Applicant argue in page 9 of the remarks in regards to the rejections of the claims 1-2, 4 and 12-15 under 35 USC 102(a)(1) that the prior art (Karakaya) does not disclose a calculation of a risk level because A risk level is materially different from an exacerbation limit, because, for example, the level of risk is expressible as e.g., a probability, a percentage, or generally as “high risk” “moderate risk” or “low risk”. A determination of whether a pollutant level is higher than an exacerbation limit is not expressible in the same way(s), because an exacerbation limit is a discrete value. The difference in possible expressions are a result of the fact that this invention and the invention in Karakaya provide materially different pieces of information.
Examiner respectfully disagrees: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., A risk level is materially different from an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, on the broadest reasonable interpretation, a risk level is a level where a subject have some risk at some level higher than a base level. Karakaya disclose determine an amount of pollutant and compare to a limit to determine if there is a medication dose should be increase in view of a potential risk level based on the amount of pollutant inhaled by the subject, which, on the broadest reasonable interpretation, meets the claim limitation. 

Applicant argue in page 10 in regards to claim 12 that Karakaya does not disclose displaying a risk level because Karakaya disclose displaying an advised medication dose that materially different from displaying a risk level.
Examiner respectfully disagrees: the medication dose is directly related to the amount an air pollutant and risk level determine by the system. The claim as written, does claim a particular way of display the risk level. Therefore, If a medication dose advised increased from the base medication dose, then said displaying of the medication dose is also indicating that a risk level is higher (hence the increase in dose). Therefore, on the broadest reasonable interpretation, it meets the claim. 

Applicant argue in page 10 in regards to claim 13 that Karakaya does not disclose a computer program comprising code means for implementing the method of claim 1.


Applicant argue in page 11 in regards to claim 13 that Karakaya because Karakaya disclose a reaction approach to medication dose instead of an anticipatory method of determining risk level therefore, a person with ordinary skill in the art would not have find it obvious.
Examiner respectfully disagrees: as disclose in Page 16, Lines 26-34 of Karakaya, a medication dose can be adjusted. Said adjusting is made by adjusting the exacerbation limit which determine if the air pollutant received by the user is high enough the reach a risk level. Therefore, Karakaya is also making anticipation and future prediction of how the user is going to react to an air pollutant inhalation amount and determining a risk level.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689